Exhibit 10.1




CAPITAL CONTRIBUTION AGREEMENT




This Capital Contribution Agreement (the “Agreement”) is entered into on the
30th day for December, 2011 by and between Clear Skies Solar, Inc. (“CSS”) and
Carbon 612 Corporation (“C612”).




WHEREAS, CSS is both a stockholder and creditor of C612,




WHEREAS, it is in the mutual interests of CSS and C612 for C612 to succeed in
pursuing its business,




WHEREAS, for C612 to succeed it must enter into agreements with third parties to
finance the construction of solar energy systems and to accomplish that it needs
the strongest balance sheet feasible.




NOW, THEREFORE, the parties hereto intending to be legally bound, and for good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




1 – CSS will surrender and cancel up to $315,000 of the debt owed to it by C612
and in return C612 will issue to CSS three million one hundred fifty thousand
shares (3,150,000) of its $.001 par value common stock (the “Stock”).




2 – CSS acknowledges that it is taking the Stock for investment and not with a
view to the sale thereof and that the certificate evidencing said shares will
carry a legend noting that the Stock has not been registered under the
Securities Act of 1933, as amended, or any state securities laws and that the
Stock may not be sold without such registration or an exception therefrom.




NOW, THEREFORE, each of the parties has executed this Agreement by an officer
thereunto duly authorized.







Clear Skies Solar, Inc.

Carbon 612 Corporation







By: /s/ Ezra Green                  

By: /s/ Robert Dockweiler      

     Ezra Green

      Robert Dockweiler

     President and CEO

      President and CEO



